Title: From George Washington to Colonel Theodorick Bland, 20 August 1779
From: Washington, George
To: Bland, Theodorick


        
          Dear Sir
          Head Quarters West point 20th Augt 1779
        
        Your favr of the 26th June, which was handed to me by the Board of War, did not reach me till this day. I hope the timely discovery of the intended Mutiny of the Guards—the infliction of punishment, tho’ light, upon the delinquents—but above all the supply of those necessaries, the want of which seems to have been the principal cause of discontent, will prevent any future disturbances. It is not in my power, circumstanced as I am, to afford any Reinforcement to your Guard, were the occasion ever so pressing. I would therefore advise you, should you find a necessity for a greater number to apply to the State, who may perhaps think it more preferable to order up part of the new state Regiments than to call out Militia. I am &c.
      